Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 1 of 25 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               ORLANDO CIVIL DIVISION

 CASE NO.

     JOEL PRICE,

           Plaintiff,
 v.

     CITY OF SATELLITE BEACH, FLORIDA,

           Defendant,


           COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF


          COMES NOW Plaintiff Joel Price (“Plaintiff), by and through his undersigned

 counsel, and hereby sues Defendant the City of Satellite Beach, Florida (“Defendant”) for

 declaratory and injunctive relief, attorney’s fees and costs (including, but not limited to, court

 costs and expert fees) pursuant to Title II of the Americans with Disabilities Act of 1990, as

 amended, 42 U.S.C. §§ 12131 et. seq. (“ADA”) and Section 504 of the Rehabilitation Act of

 1973, 29 U.S.C. § 794 ("Section 504”) and alleges as follows:

                                         INTRODUCTION

          1.   “Il n'y a que deux puissances au monde, le sabre et l'esprit : à la longue, le sabre

 est toujours vaincu par l'esprit1”, and one must be informed to understand their peril. Florida

 began its tradition of openness back in 1909 with the passage of Chapter 119 of the Florida

 Statutes2. This statute requires that any records made or received by any public agency in

 the course of its official business are available for inspection.


 1
   There are only two powers in the world, the sword and the spirit: in the long run, the sword is
 always defeated by the spirit. Napoleon Ier (1789-1821)
 2
   Public Records Law
                                                   1
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 2 of 25 PageID 2



        2.    This is an action under Title II of the Americans with Disabilities Act of 1990

 and under Section 505 of the Rehabilitation Act of 1973 through which Section 504 of the

 Rehabilitation Act of 1973 (“Rehabilitation Act”) is enforced to redress unlawful disability-

 based practices and to make Plaintiff Joel Price whole.

        3.    Satellite Beach, Florida (“Defendant”) is a public entity which has provided

 the website URL www.satellitebeach.org as an information portal (“portal” or “website”)

 to the Satellite Beach government for the general public (to anyone who accesses the

 portal). The general public is able to access the City of Satellite Beach government’s online

 content, which constitutes programs, services, and activities. Much of that content is

 provided in portable document format (“PDF”).

        4.    In order to meaningfully access PDF documents (also referenced as electronic

 documents), blind and visually impaired individuals require that electronic documents be

 saved in an accessible format. Much of the content provided in electronic (PDF) format

 within Defendant’s Website is not accessible by persons who are visually impaired and who

 utilize screen readers.

        5.    Because Defendant’s online electronic document content is not available for

 persons who are blind or low sighted, Defendant has denied Plaintiff Joel Price access to

 that electronic (PDF) content. As such, Defendant has denied access to Plaintiff based on

 Plaintiff’s disability (being low sighted and/or blind). In so doing, Defendant has denied

 Plaintiff his fundamental right to observe and participate in the democratic process of self-

 government. A citizen’s right to meaningful participation in the political process and to

 access publicly available information needed to participate in the process is a fundamental

 right requiring heightened scrutiny. Johnny Reininger, Jr. v. State of Oklahoma, Case No.:

 5:16-cv-012141 (November 9, 2017) and Natl Association of the Deaf (NAD) v State of
                                               2
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 3 of 25 PageID 3



 Florida, 318 F. Supp. 3d 1338 (S.D. Fla. 2018) [DE #28] (June 18, 2018).

        6.    Plaintiff brings this action against the Defendant to enforce the requirement of

 Section 504 of the Rehabilitation Act that a public entity receiving or distributing federal

 financial assistance (which Defendant receives and distributes each year) must not deny

 persons with disabilities the benefits of its programs, services and activities.

        7.    By failing to provide electronic documents in accessible format, Defendant has

 deprived blind and visually impaired individuals of the benefits of its online content, which

 benefit is afforded to sighted (non-disabled) individuals. As such, Defendant has increased

 the sense of isolation and stigma that the ADA and Section 504 were meant to redress for

 individuals with disabilities.

        8.    Defendant’s denial of much of its publicly available online content to blind and

 visually impaired individuals violates Section 504 of the Rehabilitation Act and Title II of

 the ADA.

        9.    Accordingly, Plaintiff seeks injunctive and declaratory relief to ensure that

 blind and visually impaired individuals have equal, effective and timely access to

 Defendant’s publicly available online content (consisting of electronic documents).

                                  JURISDICTION AND VENUE

        10. Plaintiff is expressly authorized to bring this action pursuant to Title II of the

 Americans With Disabilities Act, 42 U.S.C. §§ 12131-12133 (“ADA”), incorporating by

 reference the remedies, procedures and rights under Sections 504 of the Rehabilitation Act

 of 1973, 29 U.S.C. §§ 794, 794(a) ("Section 504”), incorporating the remedies, rights and

 procedures set forth in §717 of the Civil Rights Act of 1964, including the application of

 §§ 706(f) through 706(k), 42 U.S.C. § 2000e-5(f)-(k).

        11. This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and
                                                3
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 4 of 25 PageID 4



 42 U.S.C. § 12188. This Court’s jurisdiction is proper under 28 U.S.C. Section 451, 1331,

 1337, and 1343.

         12. Plaintiff has met all conditions precedent to bring this action.


                                            PARTIES

 Joel Price

         13. Plaintiff Joel Price is a veteran of the U.S. Navy, a resident of the State of

 Florida, and a qualified individual as defined by the ADA

         14. Plaintiff is legally blind and a member of a protected class under the ADA, 42

 U.S.C. § 12102(1)-(2), the regulations implementing the ADA set forth at 28 C.F.R.

 §35.108, as Plaintiff is substantially limited in the major life activity of seeing, specifically

 28 C.F.R. § 35.108(c)(1).

         15.     Due to his disabilities, the Plaintiff requires the use and accompaniment of a

 service animal, as his service animal is a trained seeing-eye dog. Plaintiff’s requirement for

 use of a service animal is defined by 28 C.F.R. §35.104 and Florida Statute §413.08(1)(d).

         16. Plaintiff is a qualified and/or otherwise qualified individual with a disability in

 that Plaintiff is qualified to access Defendant’s electronic documents.

         17. Due to his disability, the Plaintiff requires that document information be saved

 in an accessible format such as HTML or an accessible electronic (PDF) format so that he

 can comprehend (read) that document with screen reader software.

  Satellite Beach, Florida

         18. Defendant Satellite Beach, Florida is a local government entity, a body

 corporate and political subdivision of the State of Florida. Satellite Beach was incorporated

 in 1957 and is on the barrier island south of Patrick Air Force Base and north of Indian

                                                 4
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 5 of 25 PageID 5



 Harbour Beach. The City of Satellite Beach operates under a Council-Manager for om

 government. A five-member City Council, including a Mayor, is elected at-large to

 establish policy for the City.

            19. Satellite Beach Home Rule give the Satellite Beach City Council the ability to

 create (through a local public hearing ordinance procedure) local laws3. This process is

 done without having to go to the Florida Legislature to request special legislation to create

 these laws. The City Council is the governing body of the City. Its members are directly

 elected by the people of Satellite Beach. The City Council appoints a City Manager who

 implements Satellite Beach policy and laws and manages the governmental agencies and

 departments of Satellite Beach. The City Council distributes federal financial assistance

 through its budgetary and legislative process to Satellite Beach agencies and departments.

 No person, agency or department is above the City Council.

            20. Since Defendant is a public entity it is subject to Title II of the ADA. 42 U.S.C.

 § 12131(1).

            21. On information and belief, Defendant is also a recipient and distributor of

 federal funds and as such, is also subject to the requirements of Sections 504 of the

 Rehabilitation Act of 1973.

                                         GENERAL ALLEGATIONS

            22. Defendant offers a service through www.satellitebeach.org (its online portal)

 where interested persons can obtain pertinent information regarding the government of

 Satellite Beach and living and visiting Satellite Beach. Plaintiff is such an interested person.

            23. Defendant’s portal provides pertinent information on living and visiting



 3
     that are not in conflict with or specifically prohibited by state general law or the Florida Constitution
                                                            5
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 6 of 25 PageID 6



 Satellite Beach including (but not limited to): Rentals for Pelican Beach Clubhouse 4, Waste

 Collection Schedule5, and an Activity Brochure6. These types of documents are made

 available by Defendant to generally inform the public of the services provided by

 Defendant; therefore, this type of electronic documents also referenced herein as

 “electronic service documents.”

         24. Defendant’s portal also has publications which are embedded in PDF

 (electronic) format. These publications contain information on a variety of Satellite Beach

 issues. A few of the publications provided to the public by Defendant include (but are not

 limited to): A City of Satellite Beach Newsletter7, An Introduction to Sustainability8, Fish

 kill and Stormwater pollution9. These publications are made available by Defendant to

 generally inform the public of pertinent information when living and visiting Satellite

 Beach and of the services provided by Defendant. Therefore, these types of electronic

 documents (being publications providing a service to the public) are referenced as

 “electronic service documents.”

         25. Defendant’s Website also contains electronic documents which provide

 information on Satellite Beach policies and positions which affect the public directly. A

 sampling of those links to electronic documents (which are also referenced as “electronic

 policy documents”) is provided herein below:

        •   Future Land Use Element Goals, Objectives, and Policies10, which links to

 4
   http://www.satellitebeach.org/Departments/Recreation/Forms/Rental%20Information.pdf
 5
   http://www.satellitebeach.org/HOME%20-%20WM%20Svs%20Info(1).pdf
 6
   http://www.satellitebeach.org/Departments/Recreation/2019%20WinterSpring%20Color.pdf
 7
   http://www.satellitebeach.org/March-April%202019.pdf
 8
   http://www.satellitebeach.org/Residents-Visitors/City%20News/Beachcaster/Energy%20Efficiency%20-
 %20Publication%201.pdf
 9
   http://www.satellitebeach.org/Residents-
 Visitors/Sustainable%20Satellite/Fish%20Kill%20and%20Stormwater%20Pollution%20Brochure.pdf
 10
    http://www.satellitebeach.org/Government/City%20Boards/Comprehensive%20Planning%20Advisory%20
 Board/2015%20Packets/CPAB%2003-23-15%20Packet%20-
 %20Supplement%20Future%20Land%20Use%20Element%20Goals,%20Objectives,%20and%20Policies%2
                                                 6
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 7 of 25 PageID 7



            electronic documents such as land use policies and goals;
        •   Ordinance NO. 97811, which links to an amendment of the Satellite Beach
            personnel policy;
        •   Ordinance NO. 106712, which links directly to an electronic document regarding
            composition of the community redevelopment agency board.

        26. The Satellite Beach City Council meetings make up the bulk of Defendant’s

 legislative history. The Satellite Beach City Council meetings have a direct effect on the

 lives of citizens in the state. Interested persons can become informed about the effect of the

 Satellite Beach City Council meetings and the resulting policies, budgets, and services

 online by viewing the electronic documents generated which reflect the decisions made by

 Satellite Beach City Council members through this portal. Interested persons are able to

 view thousands of documents related to the government of Satellite Beach (also referenced

 as “electronic agenda documents”) through this portal. An example of electronic agenda

 documents includes FY 2018/2019 Adopted Budget13, Storm Water Quality Master Plan14,

 and a City Council Agenda15. Through reviewing the agenda documents, interested persons

 can ascertain what upcoming projects are being negotiated and voted upon, and can find

 out the direction that Satellite Beach is moving related to issues such as tax (assessments),

 spending (budgets), and legislative policy (affecting the environment, schools, and open

 spaces).

        27. Through perusing the archived agenda documents, interested persons can


 0.pdf
 11
     http://www.satellitebeach.org/City%20Boards/Charter%20Review%20Committee/CRC%2002-16-
 16%20Packet%20Part%203.pdf
 12
    http://www.satellitebeach.org/City%20Boards/Community%20Redevelopment%20Agency/CRA%20Docu
 ments/CRA%20DOCUMENT%20-%20Ord%20No%201067%20-
 %20Composition%20Change%20of%20CRA%20and%20Establish%20CRA%20AC.pdf
 13
     http://www.satellitebeach.org/Government/Support%20Services%20Department/BUDGET%20-
 %20FY%2018-19%20Approved%2009-19-18.pdf
 14
    http://www.satellitebeach.org/Departments/Public%20Works/Stormwater%20Quality%20Master%20Plan
 %202011.pdf
 15
     http://www.satellitebeach.org/CC%2003-20-19%20Agenda.pdf
                                                7
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 8 of 25 PageID 8



 ascertain what past legislation and projects on which the Satellite Beach City Council

 members have voted regarding important social, growth, and environmental issues which

 (while voted upon in the past) have a direct effect on current and future events in Satellite

 Beach.

          28. Defendant’s electronic documents contain a plethora of information regarding

 matters which affect the public directly such as related public works projects,

 environmental resources management, and parks and recreation.

          29. Through Defendant’s portal, interested persons can read Defendant’s

 electronic documents on demand.

          30. However, blind and/or visually impaired persons require screen reader

 software to read/comprehend (Defendant’s) electronic documents.

          31. Online “on-demand” viewing of the Defendant’s electronic documents is not

 an option available to persons with vision disabilities due to the fact that those documents

 are provided solely in a PDF flat surface format and do not interface with screen reader

 software as used by blind and visually impaired individuals. Plaintiff (who is legally blind)

 is such an interested person.

          32. Therefore, in January, 2019 Plaintiff visited Defendant’s Website with the

 intent of educating himself about the quality of life and governmental functioning in

 Satellite Beach. Plaintiff also wanted to find out more about programs, services and

 activities available to visitors and residents of Satellite Beach

          33. Because Defendant’s electronic documents are not in an accessible format for

 the blind and visually impaired and are not provided in accessible HTML or PDF format,

 Plaintiff was prevented from becoming informed about Satellite Beach’s governmental

 functioning, policies, programs, services and activities as Defendant offers to the public
                                                8
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 9 of 25 PageID 9



 because of his vision disability. This exclusion resulted in Plaintiff suffering from feelings

 of segregation, rejection, and isolation as Plaintiff was left excluded from participating in

 the community services, programs and activities offered by Satellite Beach in a manner

 equal to that afforded to others who are not similarly disabled.

        34. Due to his inability to comprehend Defendant’s electronic documents, on

 January 28, 2019 Plaintiff wrote a letter to Defendant and informed Defendant that he is

 legally blind and unable to fully access the electronic documents which Defendant provides

 to the public with his screen reader software. In that letter, Plaintiff requested Defendant’s

 electronic documents be provided in an accessible format for blind and visually impaired

 individuals (such as himself). Plaintiff made this request via U.S. mail service. Plaintiff’s

 letter request is attached hereto as Exhibit A.

        35. As of the date of this Complaint filing, Defendant has not responded to

 Plaintiff’s request for accommodation.

        36. On February 28, 2019 Plaintiff again attempted to access Defendant’s

 electronic documents, but those electronic documents remained inaccessible as he still

 could not comprehend them with his screen reader software. It is sufficiently obvious that

 Plaintiff and others who are blind or low sighted need Defendant to properly save its

 documents so that they are accessible on demand and permit such persons to benefit from

 the services, programs and activities.

        37. By Defendant’s failure to make the electronic documents on its Website

 accessible, Plaintiff has suffered injuries and shame, humiliation, isolation, segregation,

 experienced emotional suffering, pain and anguish and has been segregated and prohibited

 from enjoying the programs, services and activities offered by Defendant to the public.

        38. Plaintiff continues to desire to participate in the governmental functioning of
                                                   9
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 10 of 25 PageID 10



  Satellite Beach. However, Plaintiff is unable to do so, as he is unable to meaningfully access

  and comprehend the electronic documents provided by Defendant for the public.

         39. Furthermore, Defendant has not provided any other auxiliary aid or service

  which would assist Plaintiff and/or similarly situated blind or visually impaired constituents

  to meaningfully access and fully comprehend Defendant’s electronic documents in the

  same manner as Defendant has as made available to the non-disabled public.

         40. Because Defendant has not provided its electronic documents in an accessible

  format for the blind and visually impaired, Plaintiff has been prevented from becoming

  informed of Satellite Beach’s governmental functioning, policies, programs, services and

  activities as offered to the public by Defendant because of his vision disability. As such,

  Plaintiff was left excluded from participating in Satellite Beach government and the

  community services, programs and activities offered by Satellite Beach in a manner equal

  to that afforded to others who are not similarly disabled.

         41. Plaintiff’s inability to access Defendant’s electronic documents has resulted in

  a virtual barrier which has impaired, obstructed, hindered, and impeded Plaintiff’s ability

  to become an involved citizen in the City Satellite Beach government and learn about the

  programs, services and activities available to residents to (and visitors of) Satellite Beach.

         42. On information and belief, since January, 2019 when Plaintiff first began to

  attempt to access and learn about Satellite Beach programs, services, activities and

  government, Defendant has not made reasonable modifications to its policies and

  procedures to ensure future compliance with the ADA and/or the Rehabilitation Act. As of

  this filing, the electronic documents made available by Defendant remain inaccessible to

  Plaintiff as well as to other blind and visually disabled individuals.

         43. Plaintiff continues to desire to become involved in and monitor the Satellite
                                                10
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 11 of 25 PageID 11



  Beach governmental process. However, Plaintiff is unable to do so, as he is unable to

  meaningfully access and comprehend the electronic documents provided by Defendant for

  the public.

         44. Plaintiff has concrete plans to read and comprehend (on a weekly basis) the

  electronic documents supplied by Defendant as a service to the public. However, Plaintiff is

  prevented from enjoying the programs, services and activities for residents and visitors of

  Satellite Beach due to the unlawful barrier created by Defendant’s refusal to make its

  electronic documents accessible for screen reader software as used by the visually impaired.

         45. Plaintiff (and others with vision impairments) will suffer continuous and

  ongoing harm from the Defendant’s omissions, policies, and practices regarding its

  electronic documents unless enjoined by this Court.

         46. Defendant has engaged (and continues to engage) in unlawful practices in

  violation of Title II of the ADA (42 U.S.C. §12132 and Section 504).

         47. Defendant’s unlawful practices include (but are not limited to) denying Plaintiff

  (an individual with a disability) the ability to participate in Satellite Beach government and

  to participate in Satellite Beach community programs, services and activities by failing to

  provide Plaintiff the ability to study and review Satellite Beach’s electronic documents in

  the same manner as provided to the sighted public.

         48. Defendant is deliberately indifferent to the provisions of the Rehabilitation Act

  and Title II of the ADA in regard to the unlawful practices described herein because

  Defendant is aware of the availability of computer programs which allow Defendant to save

  electronic documents in an accessible format. Despite the ease of providing accessible

  electronic documents, Defendant has failed to reasonably modify its policies, processes and


                                               11
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 12 of 25 PageID 12



  procedures for the same.

           49. As a result of Defendant's actions, Plaintiff has been damaged and has suffered

  injuries and shame, humiliation, isolation, segregation, experienced emotional suffering,

  pain and anguish.

           50. For all of the foregoing, Plaintiff has no adequate remedy at law.

           51. Plaintiff has retained Scott Dinin P.A. and J. Courtney Cunningham PLLC as

  his legal counsel in this action and has agreed to pay a reasonable attorney fee.

                   COUNT I – VIOLATIONS OF TITLE II OF THE ADA

           52. The broad mandate of the ADA is to provide an equal opportunity for

  individuals with disabilities to participate in and benefit from all aspects of American civic

  and economic life and that mandate extends to public entities including Defendant and the

  documents that Defendant provides to the public (including those documents provided in

  electronic document format).

           53. The Department of Justice guidelines on the application of Title II of the ADA

  state:

           “[T]he Department has taken the position that title II covers Internet Web site access.
           Public entities that choose to provide services through web-based applications (e.g.,
           renewing library books or driver's licenses) or that communicate with their
           constituents or provide information through the Internet must ensure that individuals
           with disabilities have equal access to such services or information, unless doing so
           would result in an undue financial and administrative burden or a fundamental
           alteration in the nature of the programs, services, or activities being offered.” 28
           C.F.R. Pt. 35 app. A, page 126.

           54. Title II of the ADA mandates that no qualified individual with a disability shall,

  by reason of such disability, be excluded from full and equal participation in or be denied

  the benefits of the services, programs, or activities of a public entity, or be subjected to

  discrimination by any such entity, 42 U.S.C. §12132.


                                                 12
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 13 of 25 PageID 13



         55. Defendant Satellite Beach is a political subdivision of the State of Florida and

  a public entity under Title II of the ADA. A public entity includes any instrumentality of a

  state or local government therefore, Defendant is subject to Title II of the ADA. 42 U.S.C.

  §12131(1)(b).

         56. As a public entity, Defendant must:

                  a)    Provide full and equal enjoyment of its services, programs, and

         activities in the most integrated setting appropriate to people with disabilities. 42

         U.S.C. §12131, et. seq.; 28 C.F.R. §35.130(a).

                  b)    Ensure that no individual with a disability is excluded, denied

         services, segregated, or otherwise treated differently than other individuals unless the

         public entity can demonstrate that taking those steps to modify policies, practices, or

         procedures would fundamentally alter the nature of the service, program, or activity;

         28 C.F.R. §35.130(b)(7).

                  c)    Ensure that no individual with a disability is excluded, denied

         services, segregated or otherwise treated differently than other individuals unless the

         public entity can demonstrate that legitimate safety requirements are necessary for

         safe operation. Any safety requirements must be based on actual risks and not on

         mere speculation, stereotypes, or generalizations about individuals with disabilities;

         28 C.F.R. §35.130(h).

         57. Defendant’s document creation and storage on www.satellitebeach.org is a

  program, service, or activity within the definition of Title II of the ADA. Defendant makes

  information available in thousands of pages of documents available through its information

  portal through which the public can access electronic documents.

         58. Defendant failed to provide its electronic documents in a format accessible to
                                               13
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 14 of 25 PageID 14



  visually impaired individuals who require screen reader software to comprehend those

  electronic documents despite the sufficiently obvious need to do so. Therefore, Plaintiff has

  been effectively denied access to those electronic documents by Defendant.

          59. By denying Plaintiff the opportunity to comprehend and benefit from its

  electronic documents due to Plaintiff’s disability (visual impairment), Defendant has denied

  Plaintiff the opportunity to participate in or benefit from the services, programs or activities

  afforded to non-disabled persons and persons who are not visually impaired.

          60. Providing electronic documents in a format that can be recognized by screen

  reader software and therefore making those electronic documents accessible to the visually

  impaired would not result in any undue burden to Defendant.

          61. Providing electronic documents in a format that can be recognized by screen

  reader software thereby making those electronic documents accessible to the visually

  impaired would not fundamentally change the nature of Defendant’s services, programs, or

  activities.

          62. Defendant is required to provide full and equal enjoyment of its services,

  programs, and activities in the most integrated setting appropriate to people with

  disabilities. 42 U.S.C. §12131, et. seq.; 28 C.F.R. Part 35.

          63. As a result of the virtual barriers within the electronic documents provided by

  Defendant, visually impaired individuals are denied the full and equal access to the services,

  programs, and activities offered by Satellite Beach and have been denied participation in

  the government of Satellite Beach in a manner equal to that afforded to others; in derogation

  of Title II of the ADA and Section 504.

          64. As a public entity, Defendant may not (directly or through contractual or other

  arrangements) utilize methods of administration that deny individuals with disabilities
                                                 14
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 15 of 25 PageID 15



  access to its services, programs, and activities or that perpetuate the discrimination of

  another public entity; 28 C.F.R. § 35.130(b)(3).

         65. As a public entity and pursuant to Title II, Defendant is required to make

  reasonable modifications in its policies, practices, or procedures when the modifications

  are necessary to avoid discrimination on the basis of disability, unless the public entity can

  demonstrate that making the modifications would fundamentally alter the nature of the

  service, program, or activity; 28 C.F.R. § 35.130(b)(7).

         66. Defendant is required to present the electronic documents it provides to the

  public in an accessible format in a timely manner, and in such a way as to protect the privacy

  and independence of the individual with a disability.

         67. Defendant’s failure to make its electronic documents accessible has impeded

  Plaintiff from fully accessing the programs, services, and activities of Satellite Beach as

  offered to residents and visitors so that they can participate in the services and programs of

  Satellite Beach as well as equal access to Satellite Beach government as afforded to the

  public by Satellite Beach. By such failure, Defendant has discriminated against the visually

  impaired.

         68. Defendant is blatantly discriminating by its failure to provide accessible

  electronic documents for blind and visually impaired citizens. Defendant has violated Title

  II of the ADA in numerous ways, including discriminatory action which occurred when the

  Defendant failed to maintain policies and procedures to ensure compliance with Title II of

  the ADA by creating barriers for individuals with disabilities who are visually impaired and

  who require the assistance of interface with screen reader software to comprehend and

  access Defendant’s electronic documents provided within its Website. These violations are

  ongoing.
                                                15
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 16 of 25 PageID 16



         69. As a result of Defendant’s inadequate creation, development, and

  administration of Defendant’s electronic documents, Plaintiff is entitled to injunctive relief

  pursuant to 42 U.S.C. §12133 to remedy the discrimination.

   COUNT II – VIOLATION OF SECTION 504 OF THE REHABILITATION ACT

         70. Plaintiff is legally blind, which substantially limits him in his major life activity

  of seeing. Therefore, Plaintiff is an otherwise qualified individual with a disability under

  Section 504 of the Rehabilitation Act.

         71. In Nat’l Ass’n of Deaf v. State, 318 F.Supp. 3d 1338, 1348 (SD Fla 2018) at *5

  (citing Cash v. Smith, 231 F.3d 1301, 1305 (11th Cir. 2000) the court found that “[t]he

  elements of a Title II claim and a section 504 Rehabilitation Act claim are the same,” and

  can be addressed together.

         72. As an otherwise qualified individual, Plaintiff is expressly authorized under

  Section 505 of the Rehabilitation Act which enforces Section 504 of the Rehabilitation Act,

  29 U.S.C. §§ 794 & 794(a), incorporating the remedies, rights and procedures set forth in

  Section 717 of the Civil Rights Act of 1964, including the application of §§ 706(f) - (k), 42

  U.S.C. §§ 2000e (5)(f) - (k).

         73. On information and belief, Defendant is a recipient of federal financial

  assistance. The Satellite Beach City Council distributes that federal financial assistance to

  its agencies and departments through its budgetary and legislative activities. As the

  distributor of federal financial assistance, all of the operations of Satellite Beach City

  Council (including Defendant’s online portal) are subject to the Rehabilitation Act as a

  covered program or activity. 29 U.S.C. §794(b)(1)(B).

         74. Congress enacted the Rehabilitation Act in 1973 to enforce the policy of the

  United States that all programs, projects, and activities receiving federal assistance “. . . be
                                                 16
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 17 of 25 PageID 17



  carried out in a manner consistent with the principles of . . . inclusion, integration, and full

  participation of the individuals [with disabilities].” 29 U.S.C. §701(c)(3).

         75. Section 504 of the Rehabilitation Act prohibits recipients of federal funding

  from discriminating against disabled persons and requires that programs or activities

  operated by a federally-funded entity be readily accessible to persons with disabilities; see

  28 C.F.R. §42.520.

         76. For the purposes of Rehabilitation Act claims, the term “program or activity”

  means all of the operations the entity of such State or local government that distributes such

  assistance and each such department or agency (and each other State or local government

  entity) to which the assistance is extended, in the case of assistance to a State or local

  government (29 U.S.C. Section 504, §794(b)(1)(B)).

         77. Section 504 of the Rehabilitation Act, 29 U.S.C. §794 requires that no

  otherwise qualified individual with a disability, on the basis of that disability, be excluded

  from participation in or be denied the benefit of the services, programs, activities, or to

  otherwise be discriminated against.

         78. The Rehabilitation Act defines “program or activity” to mean all of the

  operations of an entity of state or local government which distributes federal financial

  assistance. As the Satellite Beach City Council is an entity of state or local government that

  distributes federal financial assistance, all of the operations of Satellite Beach are covered

  under the Rehabilitation Act including Defendant’s creation, storage and providing

  electronic documents to the public through its Website. For the purposes of this section, the

  term “program or activity” consists of all of the operations of a distributor of federal

  financial assistance 29 U.S.C. §794(b)(1)(B)).

         79. This denial of access to Defendant’s services, programs and/or activities has
                                                 17
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 18 of 25 PageID 18



  subjected Plaintiff to discrimination, excluded Plaintiff from participation in those services,

  programs and/or activities and denied Plaintiff the benefits of Defendant’s electronic

  documents.

         80. As      of    this   filing,   Defendant’s       electronic   documents      within

  www.satellitebeach.org remain inaccessible to persons with screen readers who are blind

  and/or low sighted but are accessible to persons without vision disabilities.

         81. Specifically, as related to violations of Section 504, blind and visually impaired

  individuals need to comprehend and access the electronic documents which Defendant

  provides to the public. Yet, Defendant’s electronic documents are not saved in an accessible

  format which properly interfaces with screen reader software so that blind and visually

  impaired individuals are able to comprehend those documents.

         82. As a distributor of federal funds and pursuant to Section 504 the Defendant

  may not deny a qualified handicapped person the opportunity to participate in or benefit

  from the aid, benefit, or service; 45 CFR §84.4(b)(1)(i).

         83.     As a distributor of federal funds and pursuant to Section 504 the Defendant

  may not afford a qualified handicapped person an opportunity to participate in or benefit

  from the aid, benefit, or service that is not equal to that afforded others; 45 CFR

  §84.4(b)(1)(ii).

         84.     As a distributor of federal funds and pursuant to Section 504 the Defendant

  may not provide a qualified handicapped person with an aid, benefit, or service that is not as

  effective as that provided to others; 45 CFR §84.4 (b)(1)(iii).

         85.     As a distributor of federal funds and pursuant to Section 504 the Defendant

  may not provide different or separate aid, benefits, or services to handicapped persons or to

  any class of handicapped persons unless such action is necessary to provide qualified
                                           18
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 19 of 25 PageID 19



  handicapped persons with aid, benefits, or services that are as effective as those provided to

  others; 45 CFR §84.4 (b)(1)(iv).

         86.        Plaintiff has been denied the ability to comprehend electronic documents

  provided by Defendant which would permit Plaintiff to access the programs, services and

  activities of Satellite Beach and to participate in the Satellite Beach government as offered

  to residents and visitors. As a distributor of federal funds and pursuant to Section 504,

  Defendant may not otherwise limit a qualified handicapped person in the enjoyment of any

  right, privilege, advantage, or opportunity enjoyed by others receiving an aid, benefit, or

  service; 45 CFR §84.4(b)(1)(vii).

         87.        As a distributor of federal funds and pursuant to Section 504, Defendant may

  not (directly or through contractual or other arrangements) utilize criteria or methods of

  administration (i) that have the effect of subjecting qualified handicapped persons to

  discrimination on the basis of handicap, (ii) that have the purpose or effect of defeating or

  substantially impairing accomplishment of the objectives of the recipient's program or

  activity with respect to handicapped persons, or (iii) that perpetuate the discrimination of

  another recipient if both recipients are subject to common administrative control or are

  agencies of the same State; 45 CFR §84.4(b)(4).

         88.        As a distributor of federal funds and pursuant to Section 504, Defendant is

  required to evaluate (with the assistance of interested persons including handicapped persons

  or organizations representing handicapped persons) its current policies and practices and the

  effects thereof that do not or may not meet the requirements of this part; 45 CFR

  §84.6(c)(1)(i).

         89.        As a distributor of federal funds and pursuant to Section 504, Defendant is

  required to modify, after consultation with interested persons (including handicapped

                                                 19
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 20 of 25 PageID 20



  persons or organizations representing handicapped persons), any policies and practices that

  fail to meet the requirements of this part; 45 CFR §84.6(c)(1)(ii).

            90.   As a distributor of federal funds and pursuant to Section 504, Defendant is

  required to take, after consultation with interested persons (including handicapped persons

  or organizations representing handicapped persons), appropriate remedial steps to eliminate

  the effects of any discrimination that resulted from adherence to these policies and practices;

  45 CFR §84.6(c)(1)(iii).

            91.   As a distributor of federal funds and pursuant to Section 504, Defendant is

  required to designate at least one person to coordinate its efforts to adopt grievance

  procedures that incorporate appropriate due process standards and that provide for the

  prompt and equitable resolution of complaints alleging any action prohibited by this part; 45

  CFR §84.7(a) & (b).

            92.   Defendant has discriminated against Plaintiff (and other individuals with

  visual impairments) in the unequal provision of the electronic documents on

  www.satellitebeach.org which Defendant provides to the public. As a result, Plaintiff has

  experienced exclusion, segregation, mental anguish, and humiliation in violation of his civil

  rights.

            93.   Defendant’s policies, practices and procedures, particularly the actions and

  omissions described above have violated Plaintiff’s rights under Section 504 by

  discriminating on the basis of a disability.

            94.   As a public entity, Defendant knows or should know of the 2003 guidelines

  provided by the Department of Justice related to providing information to the public in

  accessible format.



                                                 20
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 21 of 25 PageID 21



          95.     Defendant has failed to act on the likelihood of harm each time it has

  augmented or uploaded new documents on www.satellitebeach.org without addressing the

  accessibility of those electronic documents for blind and visually impaired individuals. Thus,

  Defendant has demonstrated deliberate indifference to Plaintiff’s federally protected rights

  in failing to provide equal access to its services, programs and/or activities for blind and

  visually impaired individuals.

          96.     Deliberate indifference plainly requires more than gross negligence Loeffer v

  Staten Island Univ. Hosp., 582 F.3d 268, 275 (2nd Cir. 2009) . Deliberate indifference is a

  deliberate choice Bozeman v Orum, 422 F.3d 1265, 1271 (11th Cir. 2005).

          97.     Defendant clearly has made a choice on a daily basis in failing to provide

  effective communication (vis-a-vie its electronic documents on www.satellitebeach.org).

  Defendant’s deliberate choice has demonstrated deliberate indifference (standard) thus

  showing intentional discrimination.

          98.     By     Defendant’s      failure        to   make   electronic   documents   on

  www.satellitebeach.org accessible or to otherwise respond to Plaintiff’s request for

  accommodation in a meaningful manner (as request was sent via U.S. mail to Defendant on

  January 28, 2019) Defendant's actions further reflect Defendant’s deliberate indifference to

  the rights of the Plaintiff based on Plaintiff’s disability.

          99.     While in this instance Plaintiff requested accommodation from Defendant, no

  request for an accommodation is necessary to plead a claim for failure to accommodate

  where the need for such an accommodation is obvious. See Wilson v. Broward Cty., No. 04-

  61068, 2006 WL 8431515, at *3 (S.D. Fla. Jan. 13, 2006)(denying a motion to dismiss in a

  Title II case where plaintiff claimed that his need for accommodation was obvious).



                                                    21
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 22 of 25 PageID 22



         100.    The ongoing and continuous act of failing to provide effective

  communication (related to the operation and maintenance of www.satellitebeach.org) goes

  beyond gross negligence. Thus, Defendant is in violation of Section 504 of the Rehabilitation

  Act. See: Liese v. Indian River County Hosp. Dist., 701 F.3d 334, (11th Cir. 2012).

         101.    The standard for deliberate indifference as set forth in Liese v Indian River

  County Hospital District, No. 10-15968 (11th Cir. Nov 13, 2012); See: “[D]eliberate

  indifference defined in the context as occurring when “the defendant knew that harm to a

  federally protected right was substantially likely and failed to act on that likelihood,” the

  Liese court, quoting from T.W. ex.rel. Wilson v. Sch. Bd of Seminole Cnty., Fla., 610 F.3d at

  604 (11th Cir.2010); accord Loeffler v. Staten Island Univ. Hosp., 582 F.3d 268, 275 (2d

  Cir.2009); Barber ex rel. Barber v. Colo. Dep't of Revenue, 562 F.3d 1222, 1228–29 (10th

  Cir.2009); Duvall v. Cnty. Of Kitsap, 260 F.3d 1124, 1139 (9th Cir.2001); see Fig. 1




                                           Fig. 1

         102.    Plaintiff has met the standard for deliberate indifference established in

  McCollum v Orlando Reg’l Healthcare Sys., Inc., 768 F.3d 1135, 1147 (11th Cir 2014): “a

  plaintiff must show that the defendant ‘knew that harm to a federally protected right was

  substantially likely’ and ‘failed to act on that likelihood.’” (emphasis omitted) (quoting

  Liese, 701 F.3d at 344), which standard was instrumental in the 11th Circuit Court of Appeals

  decision in favor of the deaf defendant Harold Crane to find that Palmetto General Hospital

                                               22
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 23 of 25 PageID 23



  had intentionally discriminated against the plaintiff, reversing summary judgment on

  plaintiff’s claim of ineffective communication during involuntary commitment proceeding

  under deliberate indifference standard (Crane v. Lifemark Hosps., Inc., 898 F.3d 1130, 1135-

  36 (11th Cir. 2018).

          103.    As a result of Defendant's actions, Plaintiff has been damaged and has

  suffered injuries and shame, humiliation, isolation, segregation, experienced emotional

  suffering, pain and anguish and has been segregated and prohibited from enjoying the

  programs, services and activities offered by Satellite Beach to residents and visitors (through

  the knowledge gained from its electronic service documents and through participating in the

  government of Satellite Beach).

          104.    An award of monetary damages under Section 504 requires showing of

  intentional discrimination/deliberate indifference. Duvall v. County of Kitsap, 260 F.3d

  1124, 1138 (9th Cir. 2001). “Deliberate indifference requires both knowledge that a harm to

  a federally protected right is substantially likely [knowledge that an accommodation is

  required], and a failure to act upon that likelihood.” Id. at 1139; Lovell v. Chandler, 303 F.3d

  1039, 1056 (9th Cir. 2002).

          105.    Plaintiff is entitled to damages pursuant to Section 504 because of

  Defendant’s deliberate indifference to the inaccessibility of the electronic documents it

  provides to the public, despite Plaintiff’s request for accommodation.

          106.     Plaintiff has been obligated to retain the undersigned counsel for the filing

  and prosecution of this action. Plaintiff is entitled to have reasonable attorneys’ fees, costs and

  expenses paid by Defendant Satellite Beach.

          107.    For all of the foregoing, Plaintiff has no adequate remedy at law

                                     PRAYER FOR RELIEF
                                                  23
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 24 of 25 PageID 24



          WHEREFORE, Plaintiff Joel Price hereby demands judgment against Defendant

  Satellite Beach including a declaratory judgment, pursuant to Rule 57 of the FRCP stating

  that the Defendant’s practices, policies, and procedures have subjected Plaintiff to

  discrimination in violation of Title II of the ADA and Section 504 of the Rehabilitation Act

  to permanently enjoin Defendant Satellite Beach from any practice, policy and/or procedure

  which will deny Plaintiff equal access to the services, programs and activities offered by

  Defendant Satellite Beach to residents and visitors and in participating in the government of

  Satellite Beach, as well as:

         a)      issue a declaratory judgment that Defendant has violated the Plaintiff’s rights

                 as guaranteed by Title II of the ADA and Section 504 of the Rehabilitation

                 Act;

         b)      The Court enter an Order requiring Defendant to update all electronic

                 documents made available to the public to remove barriers in order that

                 individuals with visual disabilities can access the electronic documents to the

                 full extent required by Title II of the ADA and Section 504 of the

                 Rehabilitation Act;

         c)      enter an Order pursuant to 42 U.S.C. §12188(a)(2) for permanent injunction

                 which directs Defendant to take all steps necessary to bring the electronic

                 documents which it provides on its electronic media into full compliance with

                 the requirements set forth in the ADA, and its implementing regulations, so

                 that all electronic documents are fully accessible to, and independently usable

                 by, blind and low sighted individuals, and which further directs that the Court

                 shall retain jurisdiction for a period to be determined to ensure that Defendant



                                               24
Case 6:19-cv-00692-PGB-GJK Document 1 Filed 04/12/19 Page 25 of 25 PageID 25



                 has adopted and is following an institutional policy that will in fact cause

                 Defendant to remain fully in compliance with the law;

              d) Order Defendant to retain a qualified consultant acceptable to Plaintiff

                 (“Mutually Agreed Upon Consultant”) who shall assist it in improving the

                 accessibility of its electronic documents, so they are accessible to

                 individuals with visual disabilities who require those electronic documents

                 to be in accessible format or provided in HTML format;

         e)      Order Defendant to engage a (mutually agreed upon) Consultant to perform

                 an automated accessibility audit on a periodic basis to evaluate whether

                 Defendant’s electronic documents to be accessible to individuals with visual

                 disabilities who require those documents to be in accessible format or

                 provided in HTML format;

         f)      award damages in an amount to be determined at trial;

         g)      award Plaintiffs’ reasonable litigation expenses and attorneys’ fees; and

         h)      award such other and further relief as it deems necessary, just and proper.

  Dated this 12th day of April, 2019.

  Respectfully submitted,
                                                      s/Scott Dinin
                                                      Scott R. Dinin, Esq.
                                                      Scott R. Dinin, P.A.
                                                      4200 NW 7th Avenue
                                                      Miami, Florida 33127
                                                      Tel: (786) 431-1333
                                                      Email: inbox@dininlaw.com

                                                      s/Juan Courtney Cunningham
                                                      Juan Courtney Cunningham, Esq.
                                                      J. Courtney Cunningham PLLC
                                                      8950 SW 74th Court, Suite 201
                                                      Miami, Florida 33156
                                                      Tel: (305) 351-2014
                                                      Email: cc@cunninghampllc.com
                                               25
                                                      Counsel for Plaintiff
